Exhibit 10.18
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 18, 2009, by and among AGCO CORPORATION, a Delaware corporation
(“AGCO”), AGCO INTERNATIONAL LIMITED, an English corporation (“English
Subsidiary”), and AGCO INTERNATIONAL HOLDINGS B.V., a Dutch company (“Dutch
Subsidiary”; AGCO, English Subsidiary, and Dutch Subsidiary are referred to
herein collectively as the “Borrowers” and individually as a “Borrower”); the
Lenders signatory hereto and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Lenders (as defined in the Credit Agreement),
the Issuing Bank (as defined in the Credit Agreement), the other agents party
thereto, and the Administrative Agent are parties to that certain Credit
Agreement dated as of May 16, 2008 (the “Credit Agreement”); and
     WHEREAS, the Borrowers have requested that certain provisions of the Credit
Agreement be amended, and the Lenders signatory hereto and the Administrative
Agent have agreed to the requested amendments on the terms and conditions set
forth herein;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree that
all capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement, and further agree as follows:
     Section 1. Amendments to Credit Agreement.
          (a) Section 1.1 of the Credit Agreement, Certain Defined Terms, is
hereby amended and modified by (i) deleting the defined terms “Canadian Dealer
Receivable Factoring Program,” “Canadian Dealer Receivable Factoring Program
Documents,” “U.S. Dealer Receivable Factoring Program” and “U.S. Dealer
Receivable Factoring Program Documents,”(ii) adding thereto in appropriate
alphabetical order the following defined terms, and (iii) deleting therefrom any
existing definitions set forth therein, respectively, for any of the following
defined terms:
     “Consolidated Interest Expense” means, for any period, the sum of (a) all
amounts that would be deducted in arriving at Consolidated Net Income for such
period in respect of interest charges (including amortization of debt discount
and expense and imputed interest on Capitalized Leases), (b) interest expense
attributable to any Securitization Funding for such period, and (c) commencing
with the fiscal quarter beginning January 1, 2010, $2,000,000 for each fiscal
quarter of AGCO included in the period of determination (such amount being the
attributed interest expense in connection with all Dealer Receivable Factoring

 



--------------------------------------------------------------------------------



 



Programs that may exist from time to time, and whether or not in effect at the
time of determination).
     “Dealer Receivable Factoring Program” means, a program of sales (without
recourse for loss resulting from an account debtor’s inability to pay) by AGCO
and/or certain Foreign Subsidiaries of AGCO of wholesale Receivables to a
Finance Company, as more fully set forth in the applicable Dealer Receivable
Factoring Program Documents.
     “Dealer Receivable Factoring Program Documents” means, with respect to any
particular Dealer Receivable Factoring Program, the receivable purchase
agreements, sales and servicing agreements and other documents evidencing or
governing such Dealer Receivable Factoring Program, in each case in form and
substance reasonably acceptable to the Administrative Agent.
     “Funded Debt” means without double-counting, with respect to AGCO on a
Consolidated basis, as of any date of determination, (a) all obligations of the
type described in clauses (a) through (e) of the definition of “Indebtedness”
set forth in Article 1 and any Guaranty of any of the foregoing for which a
demand for payment has been received, and specifically including, without
limitation, the amount of Outstandings hereunder, and (b) (i) commencing upon
the termination of the US Securitization and the Canadian Securitization,
$345,000,000, and (ii) commencing upon the termination of the European
Securitization, the Equivalent Amount in U.S. Dollars of €100,000,000 Euros
(such amounts under this clause (b) being the attributed principal amounts in
connection with all Dealer Receivable Factoring Programs that may exist from
time to time, and whether or not any such Dealer Receivable Factoring Program is
in effect at the time of determination).
          (b) Section 1.1 of the Credit Agreement, Certain Defined Terms, is
hereby further amended and modified by deleting clause (i) of the definition of
“Permitted Liens” set forth therein in its entirety and replacing such clause
with the following:
     “(i) Liens on (x) wholesale Receivables (and the Related Assets) sold
pursuant to a Securitization Facility, and on Receivables sold under any
factoring arrangement permitted hereunder, and (y) deposit accounts in which
wholesale Receivables are collected or concentrated securing support and/or
servicing obligations arising under Dealer Receivable Factoring Programs.”
          (c) Section 7.7 of the Credit Agreement, Sales of Assets, is hereby
amended and modified by deleting clause (h) thereof in its entirety and by
substituting the following in lieu thereof:
     “(h) sales (without recourse for loss resulting from an account debtor’s
inability to pay) of wholesale Receivables (together with the

- 2 -



--------------------------------------------------------------------------------



 



          Related Assets to the extent applicable) under any Dealer Receivable
Factoring Program.”
     Section 2. Representations and Warranties. Each of AGCO and the other
Borrowers represents and warrants as follows:
          (a) The execution, delivery and performance by each Borrower of this
Amendment are within such Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not (i) contravene such Borrower’s
charter or bylaws; (ii) violate any Applicable Law (including, without
limitation, to the extent applicable, the Securities Exchange Act of 1934, the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 and any similar statute); (iii) conflict with or result in
the breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Borrower, any of its Subsidiaries or any of their properties; or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of any Borrower or any of its Subsidiaries;
          (b) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery or performance by any Borrower
of this Amendment and each other Loan Document contemplated hereby to which it
is or is to be a party;
          (c) This Amendment and each other document required to be delivered by
a Borrower hereunder has been duly executed and delivered by each Borrower
thereto, and constitutes the legal, valid and binding obligation of each
Borrower thereto, enforceable against such Borrower in accordance with its
terms;
          (d) The representations and warranties contained in Article 4 of the
Credit Agreement, and in each of the other Loan Documents, are true and correct
on and as of the date hereof as though made on and as of such date, other than
(i) any such representations and warranties that, by their terms, expressly
refer to an earlier date, and (ii) as a result of changes permitted by the terms
of the Credit Agreement; and
          (e) After giving effect hereto, no event has occurred and is
continuing which constitutes an Event of Default or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.
     Section 3. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall be effective as of the date first set forth above when the
Administrative Agent shall have received, in form and substance satisfactory to
it, each of the following:
          (a) this Amendment, duly executed by the Borrowers and the
Administrative Agent, and Lender Addendum, in the form attached hereto, duly
executed by the Required Lenders;
          (b) the payment of a fee from the Borrowers on behalf of each Lender
which has delivered to the Administrative Agent by 5:00 p.m. (New York time) on
December 18,

- 3 -



--------------------------------------------------------------------------------



 



2009, such Lender’s executed Lender Addendum consenting to this Amendment, in
the amount of (x) 0.10%, multiplied by (y) the Commitment of each such Lender;
and
          (c) the delivery of such other documents, instruments and information,
as the Administrative Agent may reasonably request.
     Section 4. Reference to and Effect on the Credit Agreement. Upon the
effectiveness of this Amendment as set forth in Section 3 hereof, on and after
the date hereof, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference in the
other Loan Documents to the Credit Agreement shall mean and be a reference to
the Credit Agreement as amended hereby.
     Section 5. Reaffirmation of Guaranty. By executing this Amendment, each
Guarantor hereby acknowledges, consents and agrees that all of its obligations
and liability under the Guaranty Agreements to which it is a party remain in
full force and effect, and that the execution and delivery of this Amendment and
any and all documents executed in connection therewith shall not alter, amend,
reduce or modify its obligations and liability under such Guaranty Agreements or
any of the other Loan Documents to which it is a party.
     Section 6. Costs, Expenses and Taxes. The Borrowers agree, jointly and
severally, to pay on demand all costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the fees and expenses of counsel for the Administrative
Agent with respect thereto).
     Section 7. No Other Amendments. Except as otherwise expressed herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders
under the Credit Agreement, or any of the other Loan Documents, nor constitute a
waiver of any provision of the Credit Agreement or any of the other Loan
Documents. Except for the amendments set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and the Borrowers hereby ratify and confirm their respective
obligations thereunder. This Amendment shall not constitute a modification of
the Credit Agreement or a course of dealing with the Administrative Agent at
variance with the Credit Agreement such as to require further notice by the
Administrative Agent to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future, except as expressly set
forth herein. The Borrowers acknowledge and expressly agree that the
Administrative Agent and the Lenders reserve the right to, and do in fact,
require strict compliance with all terms and provisions of the Credit Agreement
and the other Loan Documents (in each case as amended hereby).
     Section 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of a signature page hereto by facsimile
transmission or electronic mail transmission shall be as effective as delivery
of a manually executed counterpart hereof.

- 4 -



--------------------------------------------------------------------------------



 



     Section 9. Delivery of Lender Addenda. Each Lender executing this Amendment
shall do so by delivering to the Administrative Agent a Lender Addendum,
substantially in the form of Annex I attached hereto, duly executed by such
Lender.
     Section 10. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 11. Final Agreement. This Amendment represents the final agreement
between the Borrowers, the Administrative Agent and the Lenders as to the
subject matter hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. The Amendment shall constitute a
Loan Document for all purposes.

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            BORROWERS:   AGCO CORPORATION
 
       
 
       
 
  By:    
 
       
 
  Title  
 
       
 
           
AGCO INTERNATIONAL LIMITED
 
       
 
       
 
  By:    
 
       
 
  Title  
 
       
 
           
AGCO INTERNATIONAL HOLDINGS B.V.
 
       
 
       
 
  By:    
 
       
 
  Title  
 
       

[SIGNATURES CONTINUED ON FOLLOWING PAGE]
First Amendment to Credit Agreement
Signature Page 1

 



--------------------------------------------------------------------------------



 



          GUARANTORS:   MASSEY FERGUSON CORP.
 
       
 
       
 
  By:    
 
       
 
  Title  
 
       
 
           
EXPORT MARKET SERVICES LLC
 
       
 
       
 
  By:    
 
       
 
    Title  
 
       

[SIGNATURES CONTINUED ON FOLLOWING PAGE]
First Amendment to Credit Agreement
Signature Page 2

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:   COÖPERATIEVE CENTRALE RAIFFEISEN    
BOERENLEENBANK B.A., “RABOBANK     NEDERLAND,” NEW YORK BRANCH, as    
Administrative Agent
 
       
 
       
 
  By:    
 
       
 
  Title  
 
       
 
       
 
  By:    
 
       
 
  Title  
 
       
 
        LENDERS:   See each Lender Addendum attached hereto

First Amendment to Credit Agreement
Signature Page 6

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM
     Reference is made to the Credit Agreement dated as of May 16, 2008 (the
“Credit Agreement”) among AGCO Corporation, AGCO International Limited and AGCO
International Holdings B.V., (collectively, the “Borrowers”), the lenders
signatory thereto (together with any other financial institution that
subsequently becomes a Lender thereunder, the “Lenders”), the Issuing Bank (as
defined in the Credit Agreement), the other agents party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as the Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed to those terms in the Credit Agreement.
     Upon execution and delivery of this Lender Addendum by the undersigned
Lender, the undersigned Lender hereby consents to and agrees with all of the
terms and conditions contained in, and shall become a party to, the First
Amendment to Credit Agreement dated as of December 18, 2009.
     THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     This Lender Addendum may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile transmission or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers
effective as of the date set forth herein.

            [NAME OF LENDER]
      By:         Name:
 
    Title 
 
   

Lender Addendum
Signature Page

 